                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THEMBA BERNARD SANGANZA,                      :   CIVIL ACTION NO. 3:18-CV-1727
                                              :
                     Plaintiff                :   (Chief Judge Conner)
                                              :
              v.                              :
                                              :
JOE DOE 1, et al.,                            :
                                              :
                     Defendants               :

                                         ORDER

       AND NOW, this 22nd day of August, 2019, upon consideration of the motions

(Docs. 25, 30) for summary judgment by Defendants, and the parties’ respective briefs

in support of and opposition to said motion, and well as Sanganza’s motions (Docs.

13, 28, 32, 45, 46, 47) for a preliminary injunction, for a jury trial, for default judgment,

to compel the Court to adjudicate his motions, to unseal the case, and for initial and

expert disclosures, and for the reasons set forth in the accompanying memorandum,

it is hereby ORDERED that:

       1.     The motions (Docs. 25, 30) for summary judgment are GRANTED.

       2.     The remaining motions (Docs. 13, 28, 32, 45, 46, 47) are DENIED.

       3.     The Clerk of Court is DIRECTED to enter judgment in favor of
              Defendants and CLOSE this case.



                                              /S/ CHRISTOPHER C. CONNER
                                              Christopher C. Conner, Chief Judge
                                              United States District Court
                                              Middle District of Pennsylvania
